Citation Nr: 0802564	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1962 to 
September 1965.  


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

In his June 2005, the appellant stated that the only issue he 
was appealing was entitlement to service connection for PTSD.  
Thus, all other issues referenced in the May 2005 statement 
of the case have been withdrawn.  


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in active service.  See 38 U.S.C.A. § 1110 
(2007); 38 C.F.R. § 3.303(a) (2007).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2006); 38 C.F.R. § 3.303(a) (2007).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2007).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(f) (2007).

Initially, the Board notes that the record before the Board 
is not a model of clarity.  In that regard, in May 2002, the 
agency of original jurisdiction (AOJ) noted that the claims 
file had been lost, and a June 2002 document reflects that 
the claims file has essentially been recreated, to the extent 
possible.  In addition, while an August 2002 record reflects 
that the service medical records are unavailable, the January 
2003 rating decision states that the service medical records 
were silent for complaints or treatment of a mental disorder.  
Moreover, the January 2003 rating decision cites both the old 
and new standard regarding a diagnosis of PTSD.  The 
regulatory standard of "clear diagnosis" was the standard in 
effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) 
(1996).  The May 2005 statement of the case reflects that the 
claim was filed in April 2002.  The current regulation 
requires that a diagnosis of PTSD conform to the criteria of 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
FOURTH ED, American Psychiatric Association (1994) (DSM-IV).  

Regardless of any deficiencies in the record, the Board finds 
that there is sufficient evidence upon which to base a 
decision.  The Board concludes that the evidence supports a 
grant of service connection for PTSD.  In that regard, the 
Board notes that service personnel records reflect service in 
Vietnam and show that his military occupational specialty 
(MOS) was light weapons infantry.  His DD Form 214 reflects 
service in Vietnam, and that he was assigned to Troop A, 2nd 
Squadron, 17th Cavalry.  The Board observes that this was 
part of the 101st Airborne and that the veteran was awarded 
the parachute badge.  A DD Form 215, associated with the 
claims file in October 2003, shows service in Vietnam from 
July 8, 1965 to September 15, 1965.  The veteran's personnel 
records also indicate that the veteran attended Recondo 
school in January 1965.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  This provision is intended to 
lighten the evidentiary burden of a veteran who claims a 
disease or injury was incurred in or aggravated by combat 
service.  38 U.S.C.A. § 1154

In a July 2003 notice of disagreement, the appellant asserted 
that he was a combat veteran.  Significantly, the January 
2003 rating decision reflects the AOJ's determination that 
the appellant engaged in combat, via notation of combat code 
"2."  Thus, the Board concludes that the provisions of 38 
U.S.C.A. § 1154 are applicable.  The veteran's MOS, unit of 
assignment, and attendance of Recondo School are all 
consistent with combat involvement while in Vietnam.  Thus, 
his allegations of combat service/stressors are accepted.
The Board notes that a private record, dated in 1987, 
reflects complaints of depression.  A letter received in May 
2004 reflects that the appellant had been employed as an 
addiction therapist in a substance abuse treatment program.  
The nurse with whom he worked stated that the appellant had 
concerns stemming from the Vietnam era, which possibly led to 
his relapse, triggered by the PTSD issues of his clients.  

In addition, a March 2000 VA treatment record reflects a 
diagnosis of PTSD.  On VA examination August 2002, various 
in-service stressors, to include exposure to combat while 
serving with the infantry, as well as being fearful of booby 
traps and being fearful of the Vietcong militants, were 
noted.  The examiner diagnosed PTSD.  The Board notes that 
while the examiner noted that the symptoms of PTSD were mild 
and caused only a minor role in overall symptomatology, PTSD 
was not attributed to a cause other than service in Vietnam.  
In addition, in an April 2003 private record of treatment, 
the physician stated that the appellant had PTSD secondary to 
experiences in Vietnam.  

In this case, the August 2002 VA examination establishes a 
current diagnosis of PTSD based on service in Vietnam and the 
appellant's stressors are combat stressors.  38 C.F.R. 
§ 3.304(f).  The Board finds that the competent evidence, to 
include the appellant's credible statements, the diagnosis of 
PTSD and the AOJ's determination of combat, together with the 
veteran's MOS, unit of assignment, and specialized long range 
reconnaissance patrol (Recondo School) training, to include 
the service personnel records and medical opinions, support a 
finding that PTSD is attributable to service.  Consequently, 
the benefits sought on appeal are granted.


ORDER

Service connection for PTSD is granted.  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


